Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 1 of 6
Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 2 of 6
Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 3 of 6
Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 4 of 6
Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 5 of 6
Case 16-13704   Doc 1149   Filed 02/12/19 Entered 02/12/19 12:51:58   Desc Main
                            Document     Page 6 of 6
